Title: John Adams to Robert Pierepont, 4 Jun. 1786
From: Adams, John
To: Pierepont, Robert


          
            
              Sir—
            
            

              London

              June 4th. 1786—
            
          

          I am honoured with your Letter of the 24. May & from a
            regard to your father as well as yourself, I should be glad to give you my advice, or
            render you any service in my power that might be usefull to you, but from your Letter I
            perceive your attachment to the Dutchess of Kingston, is so strong that you will be
            likely to be of her Grace’s Party let my advice be what it may—The Duty you owe to an
            aged & worthy father, ought no doubt to be very seriously considered by You
          Perhaps you might persuade her Grace to go to Boston instead of
            Petersbourg, which would remove all your Difficulties—The Objection to this, that “The
            English flagg is not permitted to enter the harbour of Boston” is without
            foundation—English ships enter freely into all the ports in America, although it is true
            they are not permitted to export certain Articles from Boston—But this I presume will be
            no inconvenience to the Dutchess of Kingston, or her ship, The Dutchess would find our
            Country as curious & interesting as any she has seen
          But if such a Project is impracticable, it is not in my power to
            advise you, because I am not acquainted with the views & expectations you may
            have in continuing in the family of the Dutchess—
          These may be such as might justify you to your father, They must
            nevertheless be very advantageous to excuse you, for leaving so respectable and
            venerable a Parent, at an age when all the Consolations his family can give him, may be
            necessary to his Comfortable existence, I wish you a pleasant Voyage whether it be to
            Boston or to Petersburg—
          
            
              J. A—
            
          
        